Citation Nr: 1014014	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right knee disability, currently evaluated 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1960 to September 1964.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

Procedural history

The RO awarded the Veteran service connection for Osgood-
Schlatter's disease of the right knee in a January 1997 
rating decision; a 10 percent disability rating was assigned.  
This rating was continued in a subsequent April 2003 rating 
decision.

In June 2005, the Veteran filed a claim for an increased 
disability rating greater than 10 percent for his right knee 
disability.  The RO denied this claim in the above-referenced 
September 2005 rating decision.  The Veteran disagreed and 
perfected an appeal as to this issue.

In March 2009, the Board remanded the Veteran's increased 
rating claim for further procedural and evidentiary 
development.  Such was achieved, and the Veteran's claim was 
readjudicated by the Appeals Management Center (AMC) in a 
February 2010 supplemental statement of the case (SSOC).  The 
Veteran's claims file has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
Veteran's service-connected right knee disability is 
manifested by pain and instability which is slight, with no 
dislocations or subluxations.  

2.  X-rays show the onset of early osteoarthritis in the 
Veteran's right knee.  The right knee has limitation of range 
of motion with zero degrees of extension to 130 degrees of 
flexion.

3.  The evidence does not show that the Veteran's service-
connected knee disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 
percent for the Veteran's right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.        § 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a separate 10 percent disability rating 
for degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002). 38 C.F.R.           §§ 
4.71, 4.71a, Diagnostic Code 5003 (2009); VAOPGCPREC 23-97.

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating greater than 
10 percent for his service-connected right knee disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's increased rating claim for further procedural and 
evidentiary development in a March 2009 decision.  More 
specifically, the Board instructed the agency of original 
jurisdiction (AOJ) to send the Veteran a corrective notice 
letter in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA), and in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally the AOJ was to 
obtain the Veteran's Social Security Administration (SSA) 
records.  The Board also instructed the AOJ to schedule the 
Veteran a VA examination for the purpose of determining the 
current nature and severity of the Veteran's service-
connected knee disability.  Finally, the AOJ was to 
readjudicate the Veteran's claim.
The RO sent the Veteran a corrective VCAA notice letter in 
accordance with the VCAA and the Vazquez decision on April 
14, 2009.  Additionally, the RO obtained the Veteran's SSA 
records in April 2009.  A copy of this letter, and these SSA 
records have been associated with the Veteran's claims 
folder.

Additionally, the Veteran was scheduled for, and appeared at 
a June 2009 VA physical examination.  The Veteran's right 
knee disability was evaluated, and the VA examiner's report 
has also been incorporated into the Veteran's claims folder.  
As noted above, the AMC  readjudicated the Veteran's claim in 
a February 2010 SSOC.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.    In 
particular, the Veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in a letter from the RO dated July 11, 
2005, including evidence showing that "your service-
connected condition has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the above-referenced July 
2005 letter.  Specifically, the Veteran was advised in the 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA Medical 
Centers.  The letter indicated that a VA medical examination 
would be scheduled if necessary to adjudicate his claim.  
With respect to private treatment records, the letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information.

The July 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) in the July 2005 letter, 
page 2.  However, the Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments [which apply to applications 
for benefits pending before VA on, or filed after, May 30, 
2008], among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006.  This 
letter detailed the evidence considered in determining a 
disability rating, including "[n]ature and symptoms of the 
condition; [s]everity and duration of the symptoms; and 
[i]mpact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letter advised the 
Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that a letter dated April 14, 2009 advised 
the Veteran that a disability "rating can be changed if your 
condition changes," and "we will assign a rating from 0 to 
as much as 100 percent," depending on the disability 
involved.  In addition, the RO invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
and gave notice of the specific schedular criteria used to 
rate his knee disability through the use of diagnostic codes, 
specifically Diagnostic Codes 5003 [arthritis] and 5257 
[impairment of the knee].  

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  In any event, the Court's decision 
in Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
increased rating claim in September 2005.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the March 2006 Dingess letter, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's claim was readjudicated in the 
above-referenced February 2010 SSOC, after the Veteran 
submitted more evidence.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's service 
treatment records, his post-service VA treatment records, and 
his SSA records.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
in August 2005 and June 2009. The reports of these 
examinations reflect that both examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  Furthermore, 
these examinations contain sufficient findings to rate the 
Veteran's right knee disability under the appropriate rating 
criteria.  The Board therefore concludes that the examination 
reports are adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009). 

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Veteran declined an opportunity for a personal hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
The Veteran's service-connected right knee disability has 
been rated in the past under Diagnostic Code 5257 [impairment 
of the knee], as well as Diagnostic Code 5099-5015 [benign 
new growths of bones of the knee].  See 38 C.F.R. § 4.27 
(2009) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The medical evidence of record demonstrates that the 
Veteran's current right knee disability is manifested by 
joint pain and slight instability.  This symptomatology is 
congruent with the criteria set out in Diagnostic Code 5257.  
Accordingly, the Board finds that rating the Veteran under 
Diagnostic Code 5257 is appropriate in this case. 

Rating Based on Instability

Diagnostic Code 5257 [impairment of the knee]

Under Diagnostic Code 5257, the following levels of 
disability are included:
        
        Recurrent subluxation or lateral instability: 
        30% severe; 
        20% moderate; 
        10% slight.

The Board notes that words such as "slight," "moderate," 
and "severe" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2009).

Although the words "slight", "moderate", and "severe" 
are not defined in VA regulations, "slight" is generally 
defined as "small in size, degree, or amount"; "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."; and "severe" is defined as 
"extremely intense."  See Webster's New World Dictionary, 
Third College Edition (1988), pgs. 1038, 871, and 1071.

The Veteran's service-connected right knee disability is 
currently rated 10 percent disabling.  To warrant a 20 
percent disability rating under Diagnostic Code 5257, the 
evidence must demonstrate that subluxation and/or instability 
of the knee that is moderate.  As noted above, the word 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."

The Veteran has submitted numerous statements describing the 
severity of his right knee disability symptoms.  In 
particular, the Veteran has complained of right knee pain and 
swelling.  Additionally, he has stated that his right knee 
"gives way" at times, and that he has required the use of a 
knee brace in the past.  See, e.g., the Veteran's February 
23, 2010 Informal Hearing Presentation; see also the October 
2006 RO hearing transcript, page 2.  The Board finds no 
reason to doubt these statements.  Indeed, the Veteran is 
competent to report as to his own observable symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007);                       
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).

Furthermore, the VA examination reports of record confirm 
that the Veteran experiences right knee pain, occasional 
swelling, and has at times used an "elastic knee brace."   
See, e.g., the August 2005 VA examiner's report, page 1.  
Crucially however, no VA examiner has found instability or 
subluxation of the right knee upon physical examination. 

More specifically, the August 2005 VA examiner noted that the 
Veteran had a "normal gait," and specifically found "[n]o 
knee instability" upon examination.    See the August 2005 
VA examiner's  report, page 2.  

Likewise, the June 2009 VA examiner most recently noted that 
the Veteran's knee disability was not manifested by symptoms 
such as "giving way," "instability," "weakness," 
"incoordination," or "episodes of dislocation or 
subluxation."  Although the Veteran reported right knee 
flare-ups occurring every two to three weeks, the June 2009 
VA examiner specifically identified the effects of these 
flare-ups to be limited to right knee "pain and stiffness," 
and did not identify any intermittent instability or 
subluxation.  See the June 2009 VA examiner's report, page 2.  

The June 2009 VA examiner did diagnose the Veteran with early 
osteoarthritis, but pertinently determined that this 
arthritis was "not related to the [Veteran's] military 
injury nor was it aggravated by the military injury."  

In short, the only evidence of record demonstrating that the 
Veteran's right knee disability currently manifests in any 
instability is the Veteran's competent self-report.  However, 
there is no objective medical evidence of record tending to 
indicate that the Veteran experiences moderate or severe 
instability and/or subluxation of his right knee.  While the 
Board does not doubt that instability exists, in the absence 
of any confirmation of instability problems associated 
therewith by either of the two different VA examiners, the 
Board cannot characterize the disability as "moderate," or 
"severe."  

Accordingly, based on the evidence of record, the Board finds 
that the Veteran's right knee subluxation and instability are 
properly described as "slight" under the criteria of 
Diagnostic Code 5257.  To the extent that the Veteran may 
contend otherwise, his self-reports are outweighed by the 
recent medical evidence, which indicates that there is no 
evidence of right knee subluxation or instability.

In sum, a disability rating in excess of 10 percent is not 
warranted for the Veteran's service-connected right knee 
disability based on subluxation or instability pursuant to 
Diagnostic Code 5257.



Rating Based on Arthritis and Limitation of Motion

Under Diagnostic Code 5015, benign new growths of the bones 
will be rated on limitation of motion of the affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5015 (2009).  However, as will be discussed in more 
detail below, the Veteran's right knee disability does not 
manifest in severe enough limitation of motion to warrant a 
compensable rating for either flexion or extension of the 
right knee.

More specifically, to warrant a compensable rating based on 
limitation of motion, Diagnostic Code 5260 requires 
limitation of flexion of the knee to 45 degrees or less, and 
Diagnostic Code 5261 requires limitation of extension of the 
knee to 10 degrees or more.  Crucially, the medical evidence 
of record demonstrates that the Veteran has never had 
limitation of right knee flexion less than 130 degrees, or 
limitation of right knee extension greater than 0 degrees.  
Accordingly, rating the Veteran under Diagnostic Code 5015, 
and in turn Diagnostic Codes 5260 and 5261, will not afford 
the Veteran a separate disability rating based upon arthritis 
or limitation of motion.  

In reaching this conclusion, the Board notes that the 
evidence of record does not demonstrate any additional 
functional loss to warrant a separate compensable evaluation 
for limitation of motion based on 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
observes that the Veteran has maintained throughout the 
course of the appeal that, in addition to his instability, 
his right knee disability results in pain and stiffness.  At 
his July 2009 VA examination, the Veteran was noted to be 
able to walk 1/4 mile and stand for 15-30 minutes.  While he 
frequently used a cane or brace, he did not intermittently.  
Furthermore, the Veteran's knee was felt to have only mild 
effect on his ability to perform chores, shop, exercise, and 
participate in sports and recreation.  His knee disability 
did not affect his ability to travel, feed himself, bath, 
dress, groom, or drive. Crucially, the June 2009 VA examiner 
indicated upon examination that there was no objective 
evidence of pain with active or repetitive motion of the 
Veteran's right knee.  Additionally, the examiner determined 
that there are no additional limitations after three 
repetitions of range of motion, and that there is no weakness 
or incoordination.  See the June 2009 VA examiner's report, 
pages 2 and 3.  Likewise, the August 2005 examination report 
indicates that the Veteran, while complaining of pain in his 
right knee and tibial tubercle area while squatting could 
walk on his tiptoes and heels without difficulty.  The 
Veteran had 0 to 140 degrees of passive and active flexion 
with no complaints of pain, fatigue, weakness, or lack of 
endurance and no additional limitation during flare-ups.  

Accordingly, the Board concludes that the criteria for 
separate compensable disability evaluations under limitation 
of range of motion contained in Diagnostic Codes 5260 or 5261 
are not be warranted.  

Similarly, the Board has considered awarding the Veteran a 
separate disability rating for arthritis under Diagnostic 
Code 5003 [arthritis], based on recent x-ray reports 
demonstrating the presence of new onset osteoarthritis of the 
right knee.    See the June 2009 VA examiner's report, page 
4.  Indeed, a veteran who has degenerative arthritis and 
instability of the knee may receive separate ratings, 
provided that any separate rating must be based upon 
additional disability.           See VAOPGCPREC 23-97.

Crucially however, "[w]hen a knee disorder is already rated 
under Code 5257, the veteran must also have limitation of 
motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned."  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  

As noted above, the Veteran's right knee disability manifests 
in limitation of flexion to 130 degrees, and with no 
limitation of extension.  Such limitation fails to meet the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 or 5261 [requiring limitation of flexion to 60 degrees 
or less or limitation of extension to 5 degrees or more for a 
noncompensable rating].  Accordingly, a separate compensable 
(10 percent) disability rating for right knee arthritis is 
not warranted.  

The Board observes that in VAOPGCPREC 9-04, the General 
Counsel held that separate ratings may be assigned for 
limitation of flexion and limitation of extension of the same 
knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2008).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as noted above, the Veteran does not have either 
compensable limitation of flexion or compensable limitation 
of extension.  Accordingly, separate compensable ratings 
based upon VAOPGCPREC 9-04 are not warranted.  

The Board adds that there is no evidence of ankylosis, 
locking of the knee, disability caused by cartilage removal, 
or malunion or nonunion of the tibia and fibula.  Thus, 
Diagnostic Codes 5256, 5258, 5259 and 5262 do not apply in 
this case.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected right knee disability was filed in June 
2005.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration, or June 2004 to the 
present.

The RO has rated the Veteran 10 percent disabling from July 
30, 1996, the date of service connection, and at all times 
thereafter.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right knee 
disability [Osgood-Schlatter's Disease] was more or less 
severe during the appeal period under consideration.  As was 
described above, VA examinations in August 2005 and June 2009 
do not indicate  instability or subluxation of the Veteran's 
right knee, and range of motion test results do not reflect 
severe enough limitation of motion to warrant the assignment 
of staged ratings under additional diagnostic codes.  
Although the June 2009 VA examiner noted the onset of right 
knee arthritis, he specifically concluded that this arthritis 
was not likely related to the Veteran's service-connected 
right knee disability.  Furthermore, as noted above, even if 
the onset of arthritis were due to the Veteran's service-
connected right knee, the criteria for an additional 
compensable rating are not met at any time during the course 
of the appeal.  

Accordingly, staged ratings are not warranted in this case.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009); see also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right knee disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability, principally pain with instability 
that is slight, is specifically contemplated under the 
schedular criteria of Diagnostic Code 5257.  Accordingly, the 
Board finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.              
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his right knee disability; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for this disability during the appeal period.

With respect to employment, the Veteran has not been 
gainfully employed since the late 1980s.  He specifically 
indicated to an April 2003 VA examiner that he was employed 
as a truck driver and in a paint factory from 1964 to 1985, 
and worked on an automotive assembly line from 1985 to 1987.  
Significantly, the Veteran indicated that his employment 
ended because he was "laid off . . . when that particular 
factory closed."  See the April 2003 VA examiner's report, 
page 1.  Additionally, SSA records demonstrate that the 
Veteran claimed he was disabled as of December 15, 1989 due 
to "back and hip" problems.  See the April 20, 1991 SSA 
Decision, page 2.  

The Board observes that the August 2005 VA examination report 
notes that the Veteran was in receipt of Social Security 
Disability benefits because of back and right knee problems.  
However, this comment appears to be based on a recitation of 
the Veteran's reported history, as the Veteran's Social 
Security records were not associated with the claims folder 
at that time.  Contrary to the Veteran's report of receipt of 
disability benefits from SSA, the April 1991 decision 
indicates that such benefits were denied.  

The Board also adds that it has considered the application of 
Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a 
claim for total disability based upon individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that the Veteran's right knee disability alone, 
renders him totally unemployable.  As noted above, while the 
record reflects that he does not work, the record also 
demonstrates that he last worked in the late 1980s, but had 
to stop working due to a herniated disc with low back and hip 
pain.  See the June 2009 VA examiner's report, page 4 
[specifically indicating "herniated disc" as the medical 
cause of the Veteran's retirement]; see also the April 1991 
SSA Decision, page 2 [citing the Veteran's complaint that he 
was "prevented from working because of low back/right hip 
pain and a resulting concentration deficit," with no mention 
of any right knee problem].  Thus, the Board finds that the 
issue of TDIU has not been reasonably raised by either the 
Veteran or the record.

The Board does not in any way disagree that the Veteran's 
service-connected right knee disability prevents him from 
engaging in some physical activities, to include walking long 
distances, climbing many stairs, or lifting heavy objects.  
The Board believes, however, that the symptomatology 
associated with the service-connected right knee disability, 
alone, is appropriately compensated via the 10 percent rating 
which is currently assigned.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. Indeed,             
38 C.F.R. § 4.1 states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, marked interference with employment due to the 
Veteran's right knee disability is also not demonstrated.

Finally, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's right knee disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for an increased rating 
greater than 10 percent for the Veteran's service-connected 
right knee disability are not met.  A preponderance of the 
evidence is against the claim.  Therefore, the benefit sought 
on appeal is denied.



ORDER

Entitlement to an increased disability rating greater than 10 
percent for a service-connected right knee disability is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


